Case 2:21-cv-10657-AJT-DRG ECF No. 33, PageID.398 Filed 07/30/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


PHILIP ANGUS ET AL,                            Case No. 2:21-cv-10657

                    Plaintiffs,                SENIOR U.S. DISTRICT JUDGE
                                               ARTHUR J. TARNOW
             v.
                                               U.S. MAGISTRATE JUDGE
FLAGSTAR BANK, FSB,                            DAVID R. GRAND

                    Defendant.


ANDREW HAWKINS ET AL,
                                               Case No. 2:21-cv-11165
                    Plaintiffs,
                                               SENIOR U.S. DISTRICT JUDGE
             v.                                ARTHUR J. TARNOW

FLAGSTAR BANK, FSB,                            U.S. MAGISTRATE JUDGE
                                               DAVID R. GRAND
                    Defendant.




                  ORDER APPOINTING INTERIM LEAD COUNSEL

      On March 25, 2021, Plaintiffs Philip Angus, et al. filed the first of five related

cases that have been filed in this District (21-cv-10657). On April 6, 2021 (Doc. 4)

and April 21, 2021 (Doc. 9), the Court consolidated the second and third related

cases (21-cv-10671 and 21-cv-10786) with the Angus case.



                                           1
Case 2:21-cv-10657-AJT-DRG ECF No. 33, PageID.399 Filed 07/30/21 Page 2 of 6




      On June 22, 2021, counsel in the consolidated Angus case, having self-

organized, filed a Motion to Appoint Interim Lead Counsel (Doc. 22 in 21-cv-

10657), proposing John A. Yanchunis of Morgan & Morgan, P.A. as Interim Lead

Counsel and Jeffrey S. Goldenberg, Gary E. Mason, Charles E. Schaffer, M.

Anderson Berry, Brian D. Flick, and Bryan Bleichner as members of an Executive

Committee. Defendant Flagstar Bank, FSB filed a response in opposition to the

motion (Doc. 26 in 21-cv-10657).

      On July 6, 2021, counsel in the fourth related case filed in this District (21-

cv-11165) filed a Motion for Consolidation and for Appointment of Girard Sharp

LLP and Andrew J. McGuiness as Interim Lead Counsel (Doc. 27 in 21-cv-10657

and Doc. 5 in 21-cv-11165). Additionally, on July 16, 2021, a fifth related case

(2:21-cv-11652) was transferred as a companion case to Angus from United States

District Court Judge Stephen J. Murphy, III to this Court.

      On July 16, 2021, the Court held a hearing on the above motions and, after

hearing argument from representatives for the parties in each of the five related

cases, granted the Motion to Appoint Interim Lead Counsel (Doc. 22 in 21-cv-

10657), proposing John A. Yanchunis of Morgan & Morgan, P.A. as Interim Lead

Counsel and Jeffrey S. Goldenberg, Gary E. Mason, Charles E. Schaffer, M.

Anderson Berry, Brian D. Flick, and Bryan Bleichner as members of an Executive

Committee, and denied the Motion for Consolidation and for Appointment of Girard


                                         2
Case 2:21-cv-10657-AJT-DRG ECF No. 33, PageID.400 Filed 07/30/21 Page 3 of 6




Sharp LLP and Andrew J. McGuiness as Interim Lead Counsel (Doc. 27 in 21-cv-

10657 and Doc. 5 in 21-cv-11165).

      Accordingly,

      IT IS ORDERED that the Motion to Appoint Interim Lead Counsel (Doc. 22

in 21-cv-10657), proposing John A. Yanchunis of Morgan & Morgan, P.A. as

Interim Lead Counsel and Jeffrey S. Goldenberg, Gary E. Mason, Charles E.

Schaffer, M. Anderson Berry, Brian D. Flick, and Bryan Bleichner as members of

an Executive Committee, is GRANTED and the Motion for Consolidation and for

Appointment of Girard Sharp LLP and Andrew J. McGuiness as Interim Lead

Counsel (Doc. 27 in 21-cv-10657 and Doc. 5 in 21-cv-11165) is DENIED.

      IT IS FURTHER ORDERED as follows:

   1. Interim Lead Counsel John A. Yanchunis shall be responsible for the overall

conduct of the litigation on behalf of the proposed class, including providing

supervision of all Plaintiffs’ counsel in this litigation. As Interim Lead Counsel for

the class, Mr. Yanchunis has the authority to:

      a. Promote efficient conduct of this litigation and avoid unnecessary

         duplication and unproductive efforts by making and supervising all work

         assignments;

      b. Prepare and file the second Consolidated Class Complaint on behalf of the

         proposed class, and any subsequent pleadings;


                                          3
Case 2:21-cv-10657-AJT-DRG ECF No. 33, PageID.401 Filed 07/30/21 Page 4 of 6




     c. Make, brief, and argue motions;

     d. Conduct all pretrial, trial, and post-trial proceedings on behalf of the

        proposed class and act as spokespersons for the proposed class;

     e. Conduct or coordinate discovery on behalf of the proposed class consistent

        with the Federal Rules of Civil Procedure, including preparation of (or

        responses to) written discovery requests and examination (or defense) of

        witnesses in depositions;

     f. Monitor activities of the Plaintiffs’ counsel to whom he delegates work

        and implement procedures to ensure that schedules are met and

        unnecessary expenditures of time and funds are avoided by collecting from

        each firm regular time and expense reports;

     g. Negotiate with defense counsel with respect to settlement and other

        matters;

     h. Prepare any application for an award (or approval) of fees and

        reimbursement of expenses incurred by the proposed class, and allocate

        among Plaintiffs’ counsel any such fees and expenses awarded;

     i. Consult with and retain expert witnesses for the proposed class;

     j. Consult with, retain, and manage relations with outside vendors for the

        collection, processing, or review of documents and electronically stored

        information produced in discovery;


                                       4
Case 2:21-cv-10657-AJT-DRG ECF No. 33, PageID.402 Filed 07/30/21 Page 5 of 6




      k. Conduct or coordinate all negotiations with defense counsel regarding

         search and production protocols, manage the review of documents

         produced by Defendants and third parties (and production of documents

         by the proposed class Plaintiffs), and implement advanced analytics for the

         efficient review of documents as appropriate;

      l. Coordinate and communicate as necessary with counsel for other parties

         in the litigation regarding any matters addressed in this Order in order to

         ensure efficient use of Plaintiffs’, Defendants’, and the Court’s time;

      m. Ensure that all Plaintiffs’ counsel and Plaintiffs are informed of the

         progress of this litigation as necessary; and

      n. Otherwise coordinate the work of Plaintiffs’ counsel and perform such

         other duties as Interim Lead Counsel deems necessary and appropriate

         based upon his judgment and consideration or as authorized by further

         Order of the Court.

   2. The following counsel are appointed to the Interim Executive Committee:

Jeffrey S. Goldenberg, Gary E. Mason, Charles E. Schaffer, M. Anderson Berry,

Brian D. Flick, and Bryan Bleichner.          Interim Lead Counsel shall regularly

collaborate with the Interim Executive Committee with respect to the duties and

responsibilities referenced in paragraph 1(a)-(n).




                                          5
Case 2:21-cv-10657-AJT-DRG ECF No. 33, PageID.403 Filed 07/30/21 Page 6 of 6




   3. All Plaintiffs’ counsel shall keep a daily record of their time spent and

expenses incurred in connection with this litigation, indicating with specificity the

hours and particular activities performed. All Plaintiffs’ counsel shall endeavor to

keep fees reasonable and to choose the most appropriate level of staffing for the tasks

required in this litigation. The provisions of this paragraph do not limit the discretion

of Interim Lead Counsel in basing an allocation of any fee award among Plaintiffs’

counsel, whether based on lodestar, a percentage-based allocation, a combination of

the two, or any other reasonable method of allocation.

       SO ORDERED.

                                               s/Arthur J. Tarnow
                                               Hon. Arthur J. Tarnow
Dated: July 30, 2021                           Senior United States District Judge




                                           6
